Citation Nr: 1341407	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  13-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether a timely substantive appeal was filed with regard to an April 2008 rating decision that granted a 10 percent rating for lumbosacral strain.


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1970 to September 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  An April 2008 rating decision granted a 10 percent rating for lumbosacral strain, effective December 26, 2007; the Veteran was informed of this decision by correspondence dated May 7, 2008.

2.  VA received a timely Notice of Disagreement (NOD) as to the above-stated issue on April 27, 2009; a Statement of the Case (SOC) was promulgated to the Veteran on March 13, 2012, and on March 19, 2012.  

3.  A substantive appeal (VA Form 9) was received by VA from the Veteran on May 29, 2012.

4.  A request for an extension of the time limit for filing the substantive appeal, timely or otherwise, is not of record.

 
CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with regard to the April 2008 rating decision, nor did he submit a timely request for extension of the time limit for filing the substantive appeal.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, and 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Board finds the Veteran did not submit a timely substantive appeal of the underlying rating decision, the Board is declining jurisdiction to consider the merits of that decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution is based on statutory interpretation, rather than consideration of factual evidence).

The Veteran was properly notified of the jurisdictional problem in this case, and he was afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.  There is no prejudice to the Veteran in proceeding with the issuance of a final decision in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  


Analysis

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2013).  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d).

Under VA regulations, an appeal consists of a timely filed written notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.

The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown.  A request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32.

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(b).

A response postmarked prior to the expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this five-day period, Saturdays, Sundays, and legal holidays will be excluded.  38 C.F.R. § 20.305(a).  As applicable to this case, Memorial Day (May 28th) is a legal holiday.  38 C.F.R. § 20.306.

Here, the RO issued a rating decision in April 2008 granting a disability rating of 10 percent for the Veteran's lumbosacral strain effective December 26, 2007.  The Veteran was notified of this decision in a letter dated in May 2008.  A timely NOD was submitted in April 2009.  In the Veteran's NOD he also asserted that he was entitled to an earlier effective date for the disability rating.

In a rating decision issued in March 2012, the RO granted an even higher disability rating of 20 percent for the Veteran's lumbosacral strain, effective from March 31, 2009.  

The RO issued an SOC that addressed the issues of entitlement to higher ratings for the lumbosacral strain and entitlement to an earlier effective date of the higher ratings, and mailed a copy, along with a notification letter, to the Veteran on March 13, 2012, and again on March 19, 2012.  Both SOC letters identified the April 2008 rating decision as the rating decision to which an NOD had been received.

The SOC letters included notice that the VA Form 9, Appeal to the Board of Veterans' Appeals, must be filed with the RO within 60 days from the date of the letter, or within the remainder, if any, of the one-year period from the date of the letter notifying the Veteran of the April 2008 rating decision (this period had already expired).  A blank VA Form 9 was noted as an enclosure to the letter.  The letters also indicated that the RO was available to explain the form if the Veteran had any questions.  The SOC letters also included relevant regulations about the filing of a substantive appeal, including the provision that if the substantive appeal was not filed within the specified time period, the Veteran's case may be closed without notice to him.  The letters also provided instructions on requesting an extension to file the substantive appeal.

VA received the Veteran's substantive appeal on May 29, 2012.  The document reflects that the Veteran signed and dated his substantive appeal (VA Form 9) on May 17, 2012. 

The due date for the substantive appeal, 60 days from the date of mailing of the SOC, was May 18, 2012.  The RO made a notation on the form that the filing was not timely.  A review of the record shows that between the date of the mailing of the SOC and this May 2012 filing, there were no submissions from the Veteran.

VA notified the Veteran that the substantive appeal was not timely filed in a June 2012 letter.  This appeal followed, the crux of which is the argument that the Veteran filed a timely substantive appeal.  The letter correctly indicated that the substantive appeal was not timely, and the Veteran was informed of his right to appeal the RO's timeliness determination, providing him with an appeal rights form (VA Form 4107).  

In a statement received in August 2012, the Veteran expressed disagreement with the RO's conclusion that he had not filed a timely substantive appeal.  Specifically, he argued that he submitted his NOD on April 27, 2009, and a response to the SOC that was mailed on to him on March 13, 2012, on May 17, 2012.  The Veteran also argued that his disagreement (submitted in May 17, 2012) was with the rating decision that was issued in March 2012, rather than the original rating decision that was issued in April 2008.  

The United States Court of Appeals for Veterans Claims (Court) has held that the 60-day period in which to file a substantive appeal is not jurisdictional, and VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In that case, by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of the appeal with respect to the matter.

In this case, as distinguished from Percy, the RO did not treat the Veteran's substantive appeal as if it were timely.  The VA Form 9 was reviewed and subsequently annotated as not timely filed.  Following receipt of the Veteran's untimely May 2012 substantive appeal, the RO promptly informed the Veteran that his substantive appeal was not timely received.  As such, the Board finds that the RO did not waive the issue of timeliness of the substantive appeal at any time, either explicitly or implicitly.

The record does not reflect, and the Veteran does not contend, that he filed a timely request for an extension of time to file a substantive appeal under 38 C.F.R. § 20.303 or otherwise contacted the RO between the date of mailing of the SOC in March 2012 and the filing of his substantive appeal in May 2012.

The record does not otherwise reflect a timely filed substantive appeal.  The Board has considered the statutory mailbox rule set forth in 38 C.F.R. § 20.305(a).  No corresponding envelope or postmark is contained in the claims file.  Thus, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  However, even if the Board were to consider the mailbox rule, it notes that the postmark date would be May 21, 2012, excluding the federal holiday (Memorial Day), Saturday, and Sunday, which is still after the applicable time period for filing a substantive appeal (which ended on May 18, 2012).  Consequently, the mailbox rule is not of assistance to the Veteran in establishing that his substantive appeal was timely filed. 

The Board has also considered whether equitable tolling is warranted in this case.  Several situations have been found to justify equitable tolling.  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  It also is sufficient where the claimant has been induced or tricked by his/her adversary's misconduct into allowing a filing deadline to pass.  Id. 

Equitable Tolling is also justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  For equitable tolling, the following three requirements must be met: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id. 

With respect to equitable tolling, the evidence does not show that the Veteran filed a substantive appeal, which was somehow defective, prior to May 29, 2012.  There is no indication that the Veteran was prevented from filing a timely appeal based upon any conduct, misrepresentation or trickery by VA.  Indeed, the VA disability system is paternalistic in nature rather than adversarial.  Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  

Further, had the Veteran made any minimal expression of disagreement or desire to appeal, a liberal interpretation of such writing may have discerned an intent to continue such appeal, or may have even been interpreted as a request for extension of time to file a substantive appeal; however, in this case, because the Veteran's response was silence, there is no timely writing of record that could be construed as a substantive appeal.  The Board finds that the Veteran has not asserted, nor does the evidence reflect, the present of any extraordinary circumstances that would warrant a tolling of the time period to file a substantive appeal. 

In sum, the claims folder does not contain a timely filed substantive appeal or timely request for an extension of time in which to file a substantive appeal.  Moreover, the RO did not waive the issue of timeliness of the substantive appeal at any time.  Accordingly, in light of the entire record, the Board concludes that it does not have jurisdiction to consider the Veteran's underlying claim, and the appeal is dismissed.



ORDER

The appeal as to whether the Veteran's May 2012 substantive appeal to the April 2008 RO determination was timely submitted is denied.



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


